Citation Nr: 0947886	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  98-16 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for migraine headaches, to 
include as secondary to the service-connected hemangioma of 
the nose, status post lateral rhinotomy and resection of 
hemangioma.


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel

`
INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which, inter alia, denied service 
connection for migraines as secondary to the service-
connected disability of hemangioma of the nose.  In January 
2002, the Veteran and his wife testified at a hearing before 
the undersigned Veterans Law Judge at the St. Petersburg RO 
(Travel Board hearing); a copy of this transcript is 
associated with the record.  

In March 2003, the Board denied service connection for 
migraine headaches, to include as secondary to the service-
connected hemangioma of the nose, status post lateral 
rhinotomy and resection of hemangioma.  The appellant 
appealed the March 2003 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Following an 
April 2004 Joint Motion for Remand (Joint Remand), an April 
2004 Court Order vacated and remanded the March 2003 Board 
decision.  In November 2004, the Board remanded the case for 
development in accordance with the Joint Remand.  

In March 2005, the Veteran's claims file was transferred to 
the Roanoke, Virginia RO and in April 2005 the file was 
transferred to the Huntington, West Virginia RO.

In an October 2007 decision, the Board denied service 
connection for migraine headaches, to include as secondary to 
the service-connected hemangioma of the nose, status post 
lateral rhinotomy and resection of hemangioma.  The Veteran 
appealed the Board decision to the Court.  In a June 2008 
Order, the Court granted a June 2008 Joint Remand which 
vacated the Board's decision and remanded this appeal for 
further development consistent with its instructions.  This 
case was remanded by the Board in April 2009 for additional 
development; it is again before the Board for further 
appellate review.


FINDING OF FACT

There is no competent medical evidence showing the Veteran's 
migraine headaches are related to service or to the service-
connected hemangioma of the nose, status post lateral 
rhinotomy and resection of hemangioma.


CONCLUSION OF LAW

Migraine headaches were not incurred in, or aggravated by, 
active military service, and are not proximately due to, or 
aggravated by, service-connected hemangioma of the nose, 
status post lateral rhinotomy and resection of hemangioma.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
AOJ decision on a claim for VA benefits.  In the present 
case, the unfavorable AOJ decision that is the basis of this 
appeal was already decided and appealed prior to the 
enactment of the current section 5103(a) requirements in 
2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the duty to notify was satisfied by way of a 
letter sent to the appellant in June 2005 that fully 
addressed all notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although the notice letter was not sent 
before the initial AOJ decision in this matter, the Board 
finds that there was no prejudice to the appellant because of 
the actions taken by VA after providing the notice.  Not only 
has the appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of supplemental statements of the case issued 
in March 2007 and August 2009 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although this 
notice was not provided until May 2007, the timing of the 
notice was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  
VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  

The Board remanded this case in April 2009, in order to 
provide the Veteran with an examination to determine whether 
his migraine headaches are related to his service-connected 
hemangioma of the nose, status post lateral rhinotomy and 
resection of hemangioma.  The Veteran was afforded this 
examination in July 2009.  The Board notes that, in an 
October 2009 statement, the Veteran's representative 
contended that the examination was inadequate to comply with 
the Board's remand instructions, because the examiner did not 
provide a rationale, did not evaluate previous positive 
opinions and did not take into account the Veteran's claims 
that his migraines began during active duty.  The Board finds 
that the VA examiner's July 2009 opinion does in fact provide 
competent medical evidence that substantially complies with 
the Board's remand instructions.  As is discussed in detail 
below, the VA examiner provided a thorough rationale, did not 
discount the Veteran's reports that his migraines began in 
service, but discussed with differences between the types of 
headaches that would be expected from his surgery and that 
would be unrelated and acknowledged the other positive 
evidence in the claims file.  As such, the Board finds that 
VA has substantially complied with the Board's December 2005 
remand, and further development is not required. See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).  
Therefore, the Board finds that a remand is unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to prevail in a claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  

The Board further notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the veteran to establish a pre-aggravation baseline level 
of disability for the nonservice-connected disability before 
an award of service connection may be made.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant. 

In his January 2002 Travel Board hearing, the Veteran 
contended that he is entitled to service connection for 
migraine headaches which began during his active service 
following his 1967 in-service surgery to remove a hemangioma.  
He is currently service-connected for hemangioma of the nose, 
status post lateral rhinotomy and resection of hemangioma.

Service treatment records include January 1966 notations 
showing the Veteran was treated for sore throat and 
headaches, and February 1967 notations revealing a diagnosis 
of polyp in the right nasal cavity.  A hospitalization 
summary indicates the Veteran was hospitalized for 41 days 
between March and April of 1967 for treatment and removal of 
a hemangioma of the nose.  At this time he underwent a 
lateral rhinotomy and resection of the hemangioma.  There are 
no service treatment records that reflect treatment for or 
diagnosis of migraines.  His August 1967 discharge Report of 
Medical History reflects the Veteran's report that he did not 
have frequent or severe headaches.

Private medical records dated from July 1985 to September 
1987 describe the Veteran's treatment for cervical spine 
problems and headaches.  Specifically, these records include 
a February 1986 report from a private physician which 
indicated that, upon a review of the Veteran's records, it 
was determined that he suffered from chronic strain pattern, 
chronic somatic dysfunction, headaches, functional myositis, 
fibromyositis and fibromyalgia, which he believed were 
related to the Veteran's automobile accident in July 1985.  
Additionally, a May 1986 report from another private 
physician indicated that his impression was that the Veteran 
sustained a cervical strain, and that his headaches were 
partly related to the cervical strain and partly related to 
stress and anxiety.  June 1986 private medical records show 
the Veteran was seen with complaints of headaches and upper 
neck discomfort, and that the headaches tended to develop in 
the posterior aspect of the upper neck and scalp, and to 
radiate forward bilaterally.

Records received from a private physician who treated the 
Veteran from 1995 to 1996 describe the treatment the Veteran 
received for chronic migraines, and reveal his prescription 
medications included Xanax, Darvon and Imitrex.  

An August 1997 VA general examination report reflects the 
examiner's acknowledgement that the Veteran had severe 
migraine headaches that had been present since the removal of 
a hemangioma of the nose in 1966.

Social Security Administration (SSA) records reveal the 
Veteran was awarded SSA benefits effective January 1999 due 
to severe impairment caused by chronic low back pain, 
migraine headaches, depression and anxiety.  A March 1999 VA 
physician's statement submitted with his SSA disability 
decision reflects her opinion that, due to the Veteran's lack 
of headaches prior to his sinus surgery and their onset 
subsequent to the surgery, it was likely that the sinus 
manipulation he endured may have been in some way a cause of 
his current migraines.

A May 1999 statement from a private physician indicates the 
Veteran was first seen in 1981 for headaches, which he 
reported began after his in-service surgery.  A September 
1999 private medical record reflects the Veteran's report 
that he developed migraines following surgery on his neck.

In February 2000, the RO received treatment records from the 
Bay Pines VA Medical Center (VAMC) dated from 1977 to 1999.  
The records reflect treatment the Veteran has received over 
time for anxiety, headaches, and pain management amongst 
other health problems.  The Board notes that the RO attempted 
to obtain the Veteran's treatment records from this VA 
facility for the period including from 1967 to 1968, but the 
facility responded that no records could be found for this 
Veteran.  

A November 2002 VA examination report reveals the Veteran 
reported headaches since 1967.  The headaches were localized 
to the temple and forehead, and the Veteran was noted to be 
on Zomig, Phenergan and Atenolol to control the headaches.  
His diagnosis was migraine headaches, stable with current 
medication.  More importantly, upon examination of the 
Veteran, the examiner determined that the Veteran's headaches 
were not related to the hemangioma resection as resection of 
a nasal hemangioma would not involve the brain.  The examiner 
further noted that the nasal hemangioma resection was not 
likely to be the cause of or related to the Veteran's 
headaches.

In a July 2005 VA medical record, the examiner noted that the 
Veteran had migraine headaches which he had since service in 
1967.  This was based on the March 1999 VA physician's report 
to the SSA, which noted that the Veteran had a sinus 
hemangioma removed while in service and has reported severe 
headaches since that time.  The July 2005 record noted that 
the Veteran's headaches could be related to the surgery in 
1967.

A July 2009 VA medical examination report reflects that the 
Veteran indicated that, while he was in the service in the 
1960's, he had a surgical procedure in which a benign 
neoplasm was removed from his nose.  He was told by doctors 
that, if it was left, it would continue to grow.  The Veteran 
was claiming migraine headaches that he had been suffering 
with for over 40 years.  He stated that he had about 15 per 
month, and that there was a linkage between his migraine 
headaches and his in-service surgery.  The examiner noted 
that a May 2006 computed tomography (CT) scan was reviewed 
and that all sinuses appeared to be intact.  There was no 
evidence of surgical defect, and his septum appeared to be 
intact.  There was no evidence of deformity within the nose 
or within the sinuses.  Upon examination, the Veteran did 
have a slight collapse around the septum anteriorly and a 
slight displacement of the septum to the right, but the 
septum looked clear.  There was no evidence of deformity 
within the nose or within the sinuses.  

The examiner noted that he had explained to the Veteran that 
migraine headaches can be found in the general population and 
typically episodic headaches that exacerbate into migraines 
are more related to exposure to chemicals or certain food 
products and not related to a surgery.  Headaches or pain 
localized to the area of surgery that is fairly constant in 
intensity would be more typical of the type of headache that 
we would expect, not a migraine level.  The examiner stated 
that his impression was that it was not likely that there was 
a direct linkage between migraine headaches and his surgical 
procedure that was done in the 1960's and therefore, it was 
his opinion that it would be much less likely than 50 percent 
in terms of probability of a linkage.  The examiner noted 
that, from earlier physician requests to evaluate this issue, 
he had documentation that provided a link.  However, the 
examiner noted that, given his ENT (ear, nose and throat) 
surgical experience over 15 years, he had not seen any nasal 
procedures that had been done to this degree that have 
stimulated migraine headaches. 

As an initial matter, the Board notes that the Veteran's 
service treatment records do not contain any evidence that 
the Veteran suffered from chronic headaches after his 1967 
surgery, or at any time during his active service.  In 
January 1966, the Veteran was treated for headaches; however, 
the headaches were reported in conjunction with sore throat 
and not as a migraine episode.  By the Veteran's own 
admission in the August 1967 discharge report of medical 
history, he did not suffer from frequent or severe headaches 
at the time of his discharge.  

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The record contains several opinions 
regarding whether the Veteran's migraines are related to his 
service-connected nose surgery.  Medical records in evidence 
show that examiners have noted that the Veteran's headaches 
began following an automobile accident and have linked his 
headaches to cervical strain, stress and anxiety and neck 
surgery.  These records, however, do not provide any 
rationale for the opinions expressed.  The August 1997 VA 
examiner noted that the Veteran had migraines since his in-
service removal of a hemangioma of the nose; however, this 
examiner did not give a rationale as to why the Veteran's 
migraines would be associated with his in-service surgery.  
The March 1999 VA examiner's letter reflects her opinion that 
it was likely that the sinus manipulation the Veteran endured 
during his in-service hemangioma removal may in some way be 
the cause of his current migraines.  However, this examiner 
based her opinion on the Veteran's reports concerning the 
timing of the inception of his migraines, but not on any 
medical rationale as to etiology.  A July 2005 VA medical 
record shows the examiner's notation, based upon the March 
1999 letter, that the Veteran had been having headaches since 
his in-service surgery; however, the examiner did not provide 
an explanation or rationale for this opinion.  It appears 
that these opinions are based solely on the reports that the 
Veteran's migraines began after his in-service surgery, but 
do not provide any clinical data or rationale.  A medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty for medical nexus evidence.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

In contrast, the July 2005 and July 2009 VA examiner's 
provided rationales for their opinions.  The July 2005 VA 
examiner noted that the Veteran's nasal hemangioma resection 
was not related to his migraines since the surgery would not 
have involved the brain.  The July 2009 VA examiner indicated 
that, typically, episodic headaches that exacerbate into 
migraines are more related to exposure to chemicals or 
certain food products and not to a surgery.  Headaches or 
pain localized to the area of surgery that are fairly 
constant in intensity would be more typical of the type of 
headache that would be expected, not a migraine level.  The 
examiner opined that it was not likely that there was a 
direct linkage between migraine headaches and his surgical 
procedure that was done in the 1960's and that it would be 
much less likely than 50 percent in terms of probability of a 
link between his surgery and his migraines.  The Board finds 
that, in assessing all of the evidence of record, these 
opinions have much more probative value, as they are based 
upon a rationale and thorough review of the evidence.  As 
such, service connection is not warranted for the Veteran's 
migraine headaches, to include as secondary to the service-
connected hemangioma of the nose, status post lateral 
rhinotomy and resection of hemangioma.

As noted, the Veteran has contended that he had migraines 
that are a result of the in-service nose surgery; however, 
the Veteran, as a layperson, is not competent to render 
opinion regarding medical diagnosis or medical opinion on 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Service connection for migraine headaches, to include as 
secondary to the service-connected hemangioma of the nose, 
status post lateral rhinotomy and resection of hemangioma, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


